UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAHIEE JERMAINE FLOWERS, a/k/a Munchie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:06-cr-00558-MBS-2; 1:13-cv-00866-MBS)


Submitted:   August 27, 2015             Decided:   September 24, 2015


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shahiee Jermaine Flowers, Appellant Pro Se. Jimmie Ewing, John
David Rowell, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shahiee Jermaine Flowers appeals from the denial of his 28

U.S.C.     § 2255       (2012)       motion.       We      previously       granted     a

certificate of appealability on the issue of whether Flowers

received ineffective assistance of counsel when trial counsel

failed to object to the district court’s unrecorded excusal of a

juror     outside       of    Flowers’     presence.        After     receiving       and

reviewing additional briefing, we affirm the district court’s

judgment denying relief. *

     To    succeed       on   his    ineffective    assistance        claim,    Flowers

must show that: (1) counsel’s failure to object fell below an

objective     standard          of    reasonableness,        and      (2)    counsel’s

deficient     performance           was   prejudicial.          See   Strickland       v.

Washington,       466 U.S. 668,     687    (1984).        The   Supreme     Court

recently     addressed        the     standard     for   establishing        prejudice

arising    from     a   trial    court’s    exclusion      of   the    defendant      and

counsel from a proceeding involving the composition of the jury.

See Davis v. Ayala, 135 S. Ct. 2187 (2015) (analyzing whether

§ 2254 petitioner suffered “actual prejudice” from trial court’s

exclusion of defense counsel from proceeding under Batson v.

Kentucky, 476 U.S. 79 (1986)).                 Under Ayala, a defendant suffers

     * We denied a certificate of appealability with respect to
Flowers’ claim that counsel rendered ineffective assistance by
not requesting a paid-informant instruction.



                                            2
actual prejudice from the exclusion of counsel from a proceeding

involving the composition of the jury if counsel’s presence at

the    proceeding      would     have     permitted       counsel        to   advance      a

potentially      successfully      argument      against        the    excusal       of   the

juror.    Ayala, 135 S. Ct. at 2199, 2201, 2204-06.

       Under     the   prejudice     standards       of    Strickland         and    Ayala,

Flowers    bears       the      burden     of   demonstrating            a    reasonable

probability      that,    had    counsel    objected       to    the     trial      court’s

excusal of the juror, counsel could have advanced a successful

argument   against       the    juror’s    excusal.        We     have    reviewed        the

record and the briefs on appeal, and conclude that Flowers has

not made the requisite showing.

       Accordingly, we affirm the district court’s judgment with

respect    to    Flowers’       ineffective     assistance        of     counsel      claim

based on counsel’s failure to object to the excusal of a juror.

We    dispense    with    oral    argument      because     the       facts    and    legal

contentions      are   adequately        presented    in    the       materials      before

this court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                           3